___________

                                           No. 95-2598
                                           ___________


Donald Earl Atkinson,                           *
                                                *
              Appellant,                        *
                                                * Appeal from the United States
        v.                                      * District Court for the
                                                * District of Nebraska.
Susan Bohn; Phil Jefferson,                     *    [PUBLISHED]
                                                *
              Appellees.                        *
                                           ___________

                         Submitted:        December 18, 1995

                              Filed:       August 2, 1996
                                           ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


        Donald   Earl    Atkinson      appeals      from    the   district      court's   order
dismissing sua sponte his 42 U.S.C. § 1983 action against psychologist
Susan Bohn, mental health counselor Phil Jefferson, and others unknown.
We affirm.


        Nebraska inmate Atkinson alleged in his complaint, filed in forma
pauperis, that for several years Bohn and Jefferson subjected him to
punishment in retaliation for filing a previous lawsuit, and                        they made
false    representations       to    the    state   juvenile      court   and    state    agency
officials    about      his   lack   of    treatment       progress,   which     affected    his
visitation rights.        He also alleged he had to sleep and eat on the floor
in his cell, and he was denied access to the courts.                         Atkinson sought
damages and an accurate report of his treatment status.
     Pursuant   to    the   district     court's     Local   Rule   83.10(d)(2),    the
magistrate judge concluded that Atkinson's claims were not frivolous;
ordered Atkinson to pay a partial filing fee; ordered the clerk to issue
summonses upon defendants, and the Marshal to serve defendants, but
informed defendants they were not required to answer or otherwise respond
to the complaint;1 and reviewed the complaint under Federal Rule of Civil
Procedure 12(b)(6) to determine whether Atkinson had stated a claim upon
which relief could be granted.2       The magistrate judge summarized Atkinson's
complaint as raising claims of retaliation, denial of visitation, denial
of access to the courts, and Eighth Amendment violations relating to his
conditions of confinement.        The magistrate judge noted several deficiencies
in the complaint, and granted Atkinson leave to file an amended complaint.


     Atkinson paid the partial filing fee and amended his complaint,
detailing the chronology of retaliatory conduct to which defendants and
other mental health personnel allegedly subjected him, and the lack of his
meaningful   access   to    the   courts.      The   magistrate     judge   recommended
dismissal under Rule 12(b)(6).


     After conducting de novo review, the district court adopted the
magistrate judge's report and dismissed the action without prejudice.
Atkinson timely appeals, arguing only that his allegations were sufficient
to state a retaliation claim.




     1
      The summonses contained the following provision:

     THE COMPLAINT SERVED WITH THIS SUMMONS IS SUBJECT TO
     INITIAL REVIEW BY THE COURT. YOU ARE NOT REQUIRED TO
     ANSWER OF OTHERWISE RESPOND UNLESS AND UNTIL FURTHER
     NOTIFIED TO DO SO BY THIS COURT. SEE THE COURT FILE
     FOR FURTHER INFORMATION.
     2
      Local Rule 83.10(d)(2) also provides for initial sua sponte
review of all pro se complaints pursuant to Fed. R. Civ. P.
12(b)(6), whether they are fee paid or in forma pauperis.

                                         -2-
     We     conclude   that   ordering     service    of    process      but   deferring
defendants' obligation to respond, and reviewing complaints under Rule
12(b)(6) prior to service of process and responsive pleadings, were not
procedures    contemplated    by   the   Federal    Rules   of   Civil    Procedure   or
supported by case law at the time this case was processed in the district
court.     See Hake v. Clarke, No. 95-1960 (8th Cir. __________).               We note,
however, that under the newly-enacted Prison Litigation Reform Act, a
district court may review, before docketing or as soon as practicable after
docketing, a complaint brought by a prisoner seeking redress from a
governmental entity or officer to determine if the complaint fails to state
a claim upon which relief may be granted.          See Prison Litigation Reform Act
(Act), Pub. L. No. 104-134, § 805, 110 Stat. 1321, ____ (1996) (to be
codified at 28 U.S.C. § 1915A).           In addition, the Act provides that a
district court may dismiss an action filed in forma pauperis "at any time"
if the court determines that the action fails to state a claim on which
relief may be granted.    See id § 804(a)(5) (amending 28 U.S.C. 1915(d)) (to
be codified at 28 U.S.C. § 1915(e)(2)(B)(ii)).


     We review de novo a dismissal for failure to state a claim.                Ring v.
First Interstate Mortgage, Inc., 984 F.2d 924, 926 (8th Cir. 1993).                 "[A]
complaint should not be dismissed for failure to state a claim unless it
appears beyond doubt that the plaintiff can prove no set of facts in
support of his claim which would entitle him to relief."           Conley v. Gibson,
355 U.S. 41, 45-46 (1957).     We also must liberally construe Atkinson's pro
se complaint.     See Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per
curiam).


     Upon our careful review of the amended complaint, we agree with the
district court that Anderson failed to state a retaliation claim.               Anderson
did not allege that defendants were involved in or affected by his previous
litigation, and failed to allege sufficient facts upon which a retaliatory
animus could be inferred.     Cf. Murphy v. Lane, 833 F.2d 106, 108-09 & n.1
(7th Cir. 1987) (per




                                         -3-
curiam) (allegations that defendants named in lawsuits effected transfer
immediately after filing of lawsuits stated retaliation claim).    Because
Anderson's allegations of retaliation were speculative and conclusory, this
claim was properly dismissed.


     Accordingly, we affirm the judgment of the district court dismissing
the complaint without prejudice.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -4-